Title: 2d.
From: Adams, John Quincy
To: 


       One of the Miss Greenleaf’s and a married sister of her’s dined here, and withal Miss Taylor, the amiable lass that I mentioned, two or three days ago. She is an original character, with a good deal of natural sense, but a brain, which has been some how out of order, and does not at present appear to be wholly right: she is an incessant talker and like most other persons who bear that character, she says a great many foolish things, and makes now and then a very good observation. She is the daughter of a lieutenant governor of this Colony, but the family is greatly reduced. The revolutions in private families are similar to those of States and Empires. There is scarce one family in Boston possest of great wealth, or having much political importance that can trace a genteel ancestry, or even such as lived comfortably and creditably, for three generations past. But nothing is more common than to see the descendants from honorable, and opulent families now in the greatest obscurity and poverty. It seems as if fortune herself was resolved to put the republican system into practice here. I could name many families now in high repute for wealth, or political trust, that appear to me to be upon the decline, and the younger branches of which are I think in a fair way to be at the lowest ebb within thirty years; and there is a great chance, that I myself shall at some future period serve as an additional example of this truth.
       Mr. Tufts came over this afternoon in company, with Miss Brookes and Miss Jones, and drank tea here: they return’d to Weymouth just after Sun-set.
      